Citation Nr: 0810710	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-21 532A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Oregon Health and Science University Hospitals/Medical Group 
during the period from January 13 to January 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 29, 1967 to 
November 3, 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2005 decisions by the Department of 
Veterans Affairs (VA) Medical Center in Portland, Oregon.


FINDING OF FACT

On March 24, 2008, the Board was notified by the VA Regional 
Office (RO) in Portland, Oregon that the veteran died in June 
2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


